UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 

TYRA JOHNSON, Civil No. 1:17-CV-01385
Plaintiffs,
V. (Judge Kane)
(Magistrate Judge Saporito)
UNITED STATES POSTAL
SERVICE,
FIL
Defendant. wi LKES BD RRE
JUL 15 zag
MEMORANDUM ~~ PER_”9
DEPUTY CLERK

This matter is before the court on the defendant’s motion for a
protective order. (Doe. 35). The issues have been briefed and the motion
is ripe for disposition. For the reasons set forth herein, we will grant the
motion.

I. Factual Background

The plaintiff Tyra Johnson (“Johnson”) filed a complaint against
the United States Postal Service (“USPS”) alleging violations of the
Family and Medical Leave Act (“FMLA”) after she was terminated from
her employment with the USPS. (Doc. 1). Johnson was hired by the
USPS on June 29, 2013, as a Mail Handler Assistant (“MHA”) at the

Harrisburg Processing and Distribution Center. MHAs are temporary
employees who serve in terms of 360 calendar days. As permanent Mail
Handler positions become available, senior MHAs can convert to
permanent employees subject to the successful completion of a 90-day
probationary period. Johnson became eligible and converted to a
permanent Mail Handler on May 30, 2015.

Shortly before that conversion, Johnson notified USPS that she had
a high-risk pregnancy and would require a light work duty assignment,
which the USPS provided. The parties disagree about the subsequent
facts in the case. Johnson claims that after she converted to a permanent
status, the USPS refused to provide her with accommodations as it had
done in the past. She further claims that the USPS forced her to take an
unpaid leave of absence, unless she could return to work without
restrictions. The USPS argues that it provided Johnson with the
requested accommodations and approved her FMLA case once she
produced the requisite medical documentation. Both parties agree that
Johnson was separated from the USPS in August 2015. Johnson
contends that she was terminated by the USPS because of her FMLA

requests. The USPS maintains that it declined to retain Johnson after
the 90-day probationary period because of performance and disciplinary
problems.

Johnson seeks deposition testimony from the USPS under Fed. R.
Civ. P. 30(b)(6) regarding the employment records of all employees at the
Harrisburg Processing and Distribution Center “at any time in the past
five years” who converted to career employment. The USPS estimates the
number of employees who fit into this category to be “at least 130, and
perhaps as many as 337.” (Doc. 35 §/4). The USPS argues that this
discovery request is “overly broad, seeking irrelevant information, and
imposing a burden disproportional to the needs of the case.” (Doc. 36, at
4). It has filed a motion for a protective order (Doc. 35) asking the Court
to limit the scope of discovery to the fifteen MHAs who converted at the
same time as Johnson.
If. Legal Standards

The scope of discovery in federal court is governed by Federal Rule
of Civil Procedure 26. Rule 26 is to be construed liberally. See Tele-Radio
Sys. Ltd. v. DeForest Elecs., Inc., 92 F.R.D. 371, 375 (D.N.J. 1981)(citing
Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340, 351(1978)). Rule 26

permits parties to “obtain discovery regarding any nonprivileged mater
that is relevant to any party’s claim or defense .. .” Fed. R. Civ. P. 26(b).
“Relevant information need not be admissible at the trial if the discovery
appears reasonably calculated to lead to the discovery of admissible
evidence.” Jd.

A motion for a protective order is governed by Rule 26(c) of the
Federal Rules of Civil Procedure. Rule 26(c) permits “a party or any
person from whom discovery is sought to move for a protective order
limiting the scope of discovery. The motion must include a certification
that the movant has in good faith conferred or attempted to confer with
the other affected parties in an effort to resolve the dispute without court
action.”! Fed. R. Civ. P. 26(c)(1). Accordingly, the Court may, for “good
cause,” issue a protective order to shield a party “from annoyance,
embarrassment, oppression, or undue burden or expense.” Id.; see also
Pansy v. Borough of Stroudsburg, 24 F.3d 772, 786 (3d Cir. 1994) (All

such orders are intended to offer litigants a measure of privacy, while

 

!' The parties participated in telephone conferences with the court on
March 29, 2019, May 2, 2019, and July 10, 2019, in an effort to resolve
the dispute without court action. Unfortunately, the parties were unable

to resolve the scope of this discovery dispute.
4
balancing against this privacy interest the public’s right to obtain
information concerning judicial proceedings.”).

The moving party “must demonstrate that ‘good cause’ exists for the
order.” Id. “Good cause” means “that disclosure will work a clearly
defined and serious injury to the party seeking closure. The injury must
be shown with specificity.” In re Avandia Mkig., Sales Practices & Prods.
Liab. Litig., 924 F.8d 662, 671 (3d Cir. 2019) (quoting Pansy, 24 F.3d at
786). Consequently, “broad allegations of harm, unsubstantiated by
specific examples of articulated reasoning, do not support a good cause
showing.” Id. Courts considering whether “good cause” exists look to
various factors, including but not limited to:

1. Whether disclosure will violate any privacy
interests;

2. Whether the information is being sought for a
legitimate purpose or for an improper purpose;

3. Whether disclosure of the information will cause a
party embarrassment;

4. Whether confidentiality is being sought over
information important to public health and safety;

5. Whether the sharing of information among
litigants will promote fairness and efficiency;
6. Whether a party benefitting from the order of
confidentiality is a public entity or official; and

7. Whether the case involves issues important to the
public.

Glenmede Tr. Co. v. Thompson, 56 F.3d 476, 483 (3d Cir. 1995); see also
Pansy, 23 F.3d at 786 (“Protective orders over discovery materials and
orders of confidentiality over matters relating to other stages of litigation
have comparable features and raise similar public policy concerns.”)
Finally, the District Court “should articulate on the record findings

supporting its decision to grant or deny a protective order.” Avandia, 924

F.3d at 672.

Til, Discussion

We have considered the enumerated factors, as well as any others
that may be relevant to balancing the interests of both parties. Pansy, 23
F.3d at 778 (“In considering whether good cause exists for a protective
order, the federal courts have generally adopted a balancing process.”).
Notably, four of the enumerated factors are not relevant to this analysis.
First, no relevant privacy interests are involved in this litigation.
Second, the defendant does not stand to face embarrassment as a result

of disclosure. Third, the information sought is of no relevance to public
6
health and safety. Finally, while the FMLA is generally relevant to the
public interest, the large number of similar matters pending throughout
the United States ostensibly diminishes the relative importance of this

particular matter to the public interest.

Regarding relevant factors for the Court to consider, first, the
disclosure sought by Johnson is for a legitimate comparative purpose. As
Johnson correctly points out in her brief, (Doc. 37, at 6), the Third Circuit
has recognized the relevance of comparator evidence to employment
discrimination disputes. See Abrams v. Lightolier, Inc., 50 F.3d 1204 (3d
Cir. 1995) (finding evidence of how the employer treated other members
of the protected class to be probative of whether the employer harbored
discriminatory intent towards the plaintiff.).2 Thus, we agree with the
proposition that employment records and documents pertaining to
employees who converted to permanent status are relevant comparator

evidence. However, based upon the affidavits submitted with the

 

2 See also Becker v. ARCO Chem. Co., 207 F.3d 176, 194 n.8 (3d Cir.
2000)(“[A]s a general rule, evidence of a defendant's prior discriminatory
treatment of a plaintiff or other employees is relevant and admissible
under Federal Rules of Evidence to establish whether a defendant's
employment action against an employee was motivated by invidious

discrimination.”).
7
defendant’s submissions, we find that the requested five-year time frame
is unduly burdensome. Nevertheless, we find that Johnson’s discovery
request, subject to a reasonable limitation to its scope, serves a

legitimate purpose for her FMLA claim under the Pansy factors.

Next, regarding whether the party seeking a protective order is a
public entity, the USPS is a public entity for purposes of this analysis
because it is an independent federal agency created by the laws of
Congress. Consequently, its status as a public entity should weigh in

favor of disclosure.

Finally, regarding whether the sharing of information among
litigants will promote fairness and efficiency, according to USPS, the
potential universe of employees subject to Johnson’s discovery requests
can amount to as many as 337. USPS argues that complying with the
requests would require over 60 hours of additional work. When
presented with these arguments, we find that Johnson’s Rule 30(b)(6)
requests exceed the bounds of fairness and efficiency. Johnson has
referenced the statements of a single supervisor, MDO Jeffery Hotchkiss,
in her brief opposing the motion. (Doc. 37, at 3). We find that the more

relevant inquiry involves the statements of a single supervisor. Sharing

8
the information requested by Johnson is not proportional to the needs of

the case.

In light of the factors articulated by the court in Pansy, it appears
that, by virtue of its high volume, Johnson’s discovery request is
disproportionate to the needs of the case. While comparator evidence is
undoubtedly relevant to establishing a prima facie case of employment
discrimination, comparator evidence cannot simply be a fishing
expedition. Rather, the goal of Johnson’s discovery request should be to
identify “similarly-situated employees.” The Third Circuit has previously

observed that:

[I]n order for employees to be deemed similarly
situated...the individuals with whom the plaintiff
seeks to compare [her] treatment must have dealt
with the same supervisor, have been subject to the
same standards, and have engaged in the same
conduct without differentiating or mitigating
circumstances that would distinguish their
conduct or the employer’s treatment of them for it.

Chase v. Frontier Commce’ns Corp., 361 F. Supp. 3d 423, 436-37 (M.D. Pa.
2019).
In the exercise of our discretion to “[limit] the scope of disclosure or

discovery to certain matters” Fed. R. Civ. P. 26(c )(1)(D), we will limit the
scope of discovery to (1) employees who worked under MDO Hotchkiss;
(2) employees who went through the ninety-day probationary period; and
(3) employees who fall into both categories between April 1, 2015, and
January 1, 2016. As Johnson correctly points out in her brief, “if a specific
supervisor had the discriminatory animus that led to the discrimination,
it makes sense to limit the discovery of comparators to individuals who
worked under that supervisor.” (Doc. 37, at 7). Here, Johnson has
submitted documentary evidence of MDO_ Hotchkiss’s alleged
discrimination against her. Accordingly, it would be reasonable for
discovery to be limited exclusively to employees working under MDO
Hotchkiss. Next, Johnson also correctly points out that employees who
were subject toa ninety-day probationary period were not subject to the
protections of the various collective bargaining agreements. Considering
this and the deposition testimony from MDO Hotchkiss stating that
employees were universally held to a standard of perfection throughout
their probationary periods, it is reasonable to include within the scope of
discovery employees who worked through ninety-day probationary
periods and were similarly-held to a standard of “perfection.” As

previously discussed, five years of data collection is simply

10
disproportional to the needs of this case. Additionally, the probationary
policy changed mid-way through 2016. Therefore, it may be problematic
to compare employees from before the policy change to those working
after it.

An appropriate order follows.

Onesies oh F. SAPGR ITO, Lege

United States Magistrate Judge

 

Dated: July 15, 2019

11
